 1   LUJAN & WOLFF, LLP
     DNA Building, Suite 300
 2   238 Archbishop Flores Street
     Hagåtña, Guam 96910
 3   Telephone:   (671) 477-8064

 4   Co-counsel for Plaintiff

 5
     THOMPSON THOMPSON & ALCANTARA, P.C.
 6   238 Archbishop Flores Street, Suite 801
     Hagåtña, Guam 96910
 7   Telephone: (671) 472-2089
     Facsimile: (671) 477-5206
 8
     Co-counsel for Plaintiff
 9

10                              IN THE DISTRICT COURT OF GUAM

11                                   TERRITORY OF GUAM

12   JOEL JOSEPH, D.V.M.,           )              CIVIL CASE NO. CV14-00005
                                    )
13                      Plaintiff,  )
                                    )
14                vs.               )              CERTIFICATE OF SERVICE
                                    )
15   BENJAMIN ABRAMS, JAMES GILLAN, )
     ROSANNA RABAGO, M. THOMAS      )
16   NADEAU, AND DOES I THROUGH L, )
                                    )
17                      Defendants. )
                                    )
18

19                  I, MITCHELL F. THOMPSON, hereby certify that I have caused a copy of

20   PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT; MEMORANDUM

21   OF POINTS AND AUTHORITIES IN SUPPORT THEREOF, filed in the above matter on

22

23

24

25            Case 1:14-cv-00005 Document 105 Filed 10/12/18 Page 1 of 2
 1   October 12, 2018, to be served upon the following persons via e-service using the CM/ECF

 2   system on October 12, 2018:

 3

 4           Benjamin M. Abrams:           bmalaw@gmail.com;
                                           babrams@balisafeharbor.com
 5

 6           G. Patrick Civille:           pciville@civilletang.com;
                                           vtorres@civilletang.com
 7

 8           David J. Lujan                djl@lawguam.com;
                                           dslwolff@lawguam.com;
 9                                         grudolph@lawguam.com

10

11

12   Dated: October 12, 2018                  By:     /s/ MITCHELL F. THOMPSON
                                                    MITCHELL F. THOMPSON
13

14

15   P183251.MFT


16

17

18

19

20

21

22

23                                              2
24

25             Case 1:14-cv-00005 Document 105 Filed 10/12/18 Page 2 of 2
